Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
According to Specification, page 5, lines 30 to end, Figure 2 should show Upper member 28.
Four pipes 44 are shown in segmented lines, which usually means that they are hidden by something, but nothing seems to be hiding the pipes 44.
According to the Specification, page 10, lines 6 to 9, each of the pipes 44 contains or includes an air pressure sensor 48, but only one is shown.
According to the Specification, end of page 9, the pipes 44 or hoses or the like connect the rear faces of the respective air holes 40 to the air pump 42, via a common manifold 46; but the Figure just shows the air pump 42 not connected to anything.
According to the Specification, page 10, lines 11 to 19, the output of each air pressure sensor 48 is passed to a controller 50 which also operates to control the heater 34 and particularly the heater portions 36. The controller 50 may also operate to control the air pump 42: but the Figure just shows the Controller 50 not connected to anything.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
On Claim 1: 
The claim discloses a bag detector constructed and arranged to detect the location of a said bag relative to the heater arrangement when a said bag is inserted in use into the bag-sealing apparatus. The Claim mentions the bag detector constructed and arranged to perform the function, but does not provide any structure to perform the function. The Examiner considers that the “bag detector” corresponds to the manifold 46, pipes 44, airholes 40 and air pressure sensor 48.   
The Claim also discloses that the heater arrangement being operable such that only the or each heater portion that overlies a said bag inserted in use into the bag-sealing apparatus as detected by the bag detector is caused to operate to apply heat to a said bag. The claim mentions the heater arrangement being operable to perform the function, but does not provide any structure for that function. The Examiner considers that the means to make the heater arrangement “operable” for the mentioned function is the controller 50.

On Claim 7:
The claim includes a step of detecting the location of the bag relative to the heater arrangement; but does not provide any structure to perform the function. The Examiner considers that the “bag detector” corresponds to the manifold 46, pipes 44, airholes 40 and air pressure sensor 48.   
The Claim includes the step of operating the heater arrangement to heat-seal the bag; wherein the heater arrangement is operated such that only the or each heater portion that overlies the bag placed in the bag-sealing apparatus as detected by the bag 20detector is caused to operate to apply heat to the bag. The Examiner considers that the means to make the heater arrangement “operable” for the mentioned function is the controller 50.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
The claim discloses the limitations:
A bag detector constructed and arranged to detect the location of a said bag relative to the heater arrangement when a said bag is inserted in use into the bag-sealing apparatus.
The heater arrangement being operable such that only the or each heater portion that overlies a said bag inserted in use into the bag-sealing apparatus as detected by the bag detector is caused to operate to apply heat to a said bag. 

Regarding Claim 7:
The Claim discloses the limitations:
Detecting the location of the bag relative to the heater arrangement.  
Operating the heater arrangement to heat-seal the bag; wherein the heater arrangement is operated such that only the or each heater portion that overlies the bag placed in the bag-sealing apparatus as detected by the bag 20detector is caused to operate to apply heat to the bag.

The Claim limitations have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether the Applicant wants these limitations be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Additionally; Regarding Claims 1 and 7:
Both Claims include the limitation “only the or each heater portion that overlies a said bag inserted in use into the bag-sealing apparatus as detected by the bag detector is caused to operate to apply heat to a said bag”. This is unclear because it has not been disclosed on the claim that the heater portions overlay the bag; actually, using the most common meaning of “overlay” as “to form a layer over”, on Figures 1 and 2 it seems that the bag 10 would overlay the heater portions and not the other way around, and as such will be interpreted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alden (US 5177937). 
Regarding Claims 1 and 7 (See rejection 112(b)):
Alden discloses a Bag-sealing apparatus for heat-sealing a bag, the apparatus comprising: 
a heater arrangement operable to apply heat to heat-seal an open end of a bag which is inserted in use into the bag-sealing apparatus (Figure 3, not numbered bag sealer, bag not numbered is inserted on mouth 10); and 
a bag detector constructed and arranged to detect the location of a said bag relative to the heater arrangement when a said bag is inserted in use into the bag-sealing apparatus (Figure 3, light emitting diodes 42 in alignment with light-sensitive cells 43 and microswitch 44); 
wherein the heater arrangement is formed of plural heater portions (Figure 3, block 22, heating element 23, sealing head 24 and support bar 46 can be considered “plural heater elements” short of any additional limitation); the heater arrangement being operable such that only the or each heater portion that is overlaid by said bag inserted in use into the bag-sealing apparatus as detected by the bag detector 

Regarding Claim 6:
Alden discloses a controller in communication with the heater arrangement and the bag detector, the controller being constructed and arranged to receive an input from the bag detector relating to the location of a said bag relative to the heater arrangement and to control the heater arrangement to operate in accordance with the input from the bag detector (Figure 3, Column 4, lines 19 to 44, Control unit 40 receives input from the bag detector to start and controls temperature on the heater).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alden (US 5177937) in view of Parkinson (US 2012/0241074).
Regarding Claim 2:
As discussed above for claim 1, Alden discloses the invention as claimed.
Alden does not specifically disclose plural electrically resistive heaters.
Parkinson teaches a heat seal element divided on two sides spaced, each one can be considered an electrical resistive heater (Figure 3b, shows heat seal element divided by resistance altering patch 30, unsealed portion 58) the configuration is used when a not sealed portion is desired to leave an opening of the bag.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Alden the .

Claims 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alden (US 5177937) in view of Kihnke (US 3807122).
Regarding Claims 3, 4 and 8:
Alden discloses the bag sealing apparatus comprising: 
a first member and a second member arranged to receive a bag therebetween (Figure 3, first member above mouth 20 and the second below mouth 20); 
the heater arrangement being arranged on at least one of the first and second members so as to be operable to apply heat to heat-seal an open end of a said bag when a said bag is received between the first and second members (Figure 3, the heating element as defined on claim 1 comprises block 22, heating element 23, sealing head 24 and support bar 46 and are located on both the first and the second members) and a bag detector provided by at least one of the first and second members (Figure 3, light emitting diodes 42 in alignment with light-sensitive cells 43 and microswitch 44 are defined on both members) to enable the location of a said bag relative to the heater arrangement to be detected.
Alden does not disclose the bag detector comprising a plurality of air holes.
Kihnke teaches a bag detector comprising an air hole, through which air can be blown or sucked, and at least one air pressure sensor in communication with the air hole and arranged to sense changes in air pressure which occur if a said bag obstructs the air hole (Figure 1, nozzle 52 will be considered a hole that blows air from and air supply 53 which will be considered an “air pump” so a bag in position as supported by apparatus 10 normally blocks the flow of air with its exposed side. However, when the bag is absent, air will enter port 42 which is positioned on the opposite side of the normal bag position. The entering of the flow of compressed air into port 42 causes an increase in fluid pressure 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Alden the teachings of Kihnke and replace the photocells and use an air sensor to detect the bag as a well-known way to detect the presence or absence of bags on a machine. Note that Kihnke teaches a single air bag detector, but it would also have been obvious to have a plurality of them since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alden (US 5177937) in view of Woods (US 4221101).
Regarding Claims 5 and 9:
As discussed above for claim 1, Alden discloses the invention as claimed.
Alden does not disclose the bag sealing machine being a vacuum bag sealing machine or sucking air from the bag before sealing.
Woods (Abstract, column 9, lines 17 to 20) teaches using nozzle members to pull a vacuum from a bag before sealing in particular while packaging of certain foodstuffs such as bacon and cheese.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Alden the teachings of Woods and pull a vacuum from the bags before sealing to increase the self-life if packaging foodstuffs like cheese or bacon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731